DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,980. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘980 patent dominate the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, 11, 13-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 2006/0143428).
Regarding claims 1, 6,  7, 8, 13 and 14, Noda discloses an apparatus (and related method of providing), comprising: a first memory array (see Figure 10, 80, E0-F1) comprising a first plurality of dual-ported memory cells arranged in a first plurality of rows and a first plurality of columns (see Figures 10-12), wherein each of the first plurality of data dual-ported memory cells comprises a data storage element (cross coupled latch) connected to a first port bit line (BLH) and a second port bit line (BLV) , the second port bit line being substantially perpendicular to the first port bit line, wherein the data storage element is further connected to a first word line (WLH), the first word line being substantially perpendicular to the first port bit, wherein the data storage element is further connected to a second word line (WLV), the second word line being substantially perpendicular to the second port bit line; a second memory array (see Figure 10, 80, E2-F2) comprising a second plurality of dual-ported memory cells arranged in a second plurality of rows and a second plurality of columns, wherein the second plurality of dual-ported memory cells of the second memory array are arranged substantially parallel to the first plurality of dual-ported memory cells of the first memory array; and a third memory array (G0-H1) comprising a third plurality of dual-ported memory cells arranged in a third plurality of rows and a third plurality of columns, wherein the third plurality of dual-ported memory cells of the third memory array are arranged substantially parallel to the first plurality of dual-ported memory cells of the first memory array and the second plurality of dual-ported memory cells of the second memory array (see Figure 10, 80).
Regarding claims 2 and 9, Noda discloses the apparatus of claim 1, further comprising a controller operative to control the first memory array, the second memory array, and the third memory array (see Figure 8, 82-86 for example).
Regarding claims 4 and 11, Noda discloses the apparatus of claim 1, wherein the data storage element comprises a first inverter and a second inverter being cross-coupled to one another (see Figure 11, PQ1-2 and NW1-2).
Claims 15, 16 18 recite substantially the same features as outlined above and are rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda.
Regarding claim 5,  12, 19 and 20, Noda discloses apparatus of claim 15, but fails to teach the apparatus comprises a dual-ported Dynamic Random-access Memory (DRAM) bit cell. However, the use of DRAM (or MRAM) bit cells as an alternative to the SRAM bitcell of Noda is common and well-known in the art and it would have been obvious to those having ordinary skill at the time of filing to replace the SRAM cell with a DRAM (MRAM) cell for the benefits of the DRAM (e.g. smaller footprint).

Allowable Subject Matter
Claims  3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming of the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest in combination the controller being operative to: read a first plurality of bits from each of first dual-ported memory cells of a first row of the first plurality of rows of the first memory array in a first single cycle; read a second plurality of bits from each of second dual-ported memory cells of a first column of the second plurality of columns of the second memory array in a single second cycle; and write a third plurality of bits into third dual-ported memory cells of a third row of the third plurality of rows of the third memory array in a third single cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824